DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on March 19, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1, 3-15, and 17-20 have been amended.  



Information Disclosure Statement
The information disclosure statements filed January 28, 2021, and March 11, 2021, have been considered by the Examiner.
The Examiner notes that while the cited Office Actions have been considered, any cited references within those actions will not be considered unless separately cited by the Applicant on an IDS.

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0086783 A1 to Sareen (hereinafter “Sareen”) in view of US 2010/0030660 A1 to Edwards (hereinafter “Edwards”).
Claims 1, 8, and 15:  Sareen discloses a system and method for “scanning a body” comprising “a processor and a range camera capable of capturing a first set of depth images of the body…and a second set of depth images of the body.”  (See Sareen, at least Abstract).  Sareen further discloses draping a “3D virtual garment…on a consumer avatar…in an automated process on the web or computing device…, resulting in consumer drape…when the consumer chooses to virtually try-on 3D virtual garment.”  (See Sareen, at least para. [0172]).  Sareen further discloses one or more hardware processors; and a non-transitory computer-readable medium 
determining, using one or more hardware processors, a product size based on one or more attributes (See Sareen, at least FIG. 3 and associated text, virtual try on system uses one or more GPUs or CPUs; para. [0176], measurements of a 3D virtual garment are obtained and compared to a consumer’s body measurements at corresponding points of measure; the root mean square deviation of these two sets of measurements is calculated for each size available for the garment; para. [0177], size that corresponds to the lowest root mean square is selected as the initial size for the garment);
accessing avatar data pertaining to a first avatar associated with a first user, the avatar data being stored in a database record (See Sareen, at least FIG. 5 and associated text; data storage includes Avatar Data Storage with consumer’s avatar; para. [0176], consumer’s body measurements are obtained from avatar processing system);
mapping the first avatar to the product size (See Sareen, at least para. [0185], the 3D virtual garment is draped onto the consumer avatar by using the fit model drape (which was obtained by draping the garment onto a fit model avatar) and loading it onto the consumer’s avatar; the drape is then adjusted to account for the difference between the fit model avatar and the consumer’s avatar).
Sareen does not expressly disclose causing display of preview data in a user interface of a client device of a second user, the causing display of the preview data including causing display of the first avatar wearing the product in the user interface, the first avatar being adjustable via the user interface based on input received from the client device; receiving input from the client device of the second user to simultaneously view the first avatar of the first user together with a second avatar of the second user; and in response to receiving the input, causing display, in the user interface, the first avatar of the first user wearing the product together with the second avatar of the second user, the user interface comprising an option to configure the second avatar to wear the product instead of the first avatar.
However, Edwards discloses an “entertainment device” that displays “a representation of an online virtual environment” and that generates “for display within said representation of the online virtual environment at least one avatars corresponding to users of at least one remote entertainment devices interacting with the online virtual environment.”  (See Edwards, at least Abstract).  Edwards further discloses receiving “configuration data for at least one of the avatars that determines their appearance” and receiving “data identifying purchasable items visibly associated with a respective avatar.”  (See Edwards, at least Abstract).  Edwards further discloses:
causing display of preview data in a user interface of a client device of a second user, the causing display of the preview data including causing display of the first avatar wearing the product in the user interface (See Edwards, at least FIG. 11 and associated text; para. [0161], user of a remote client has an avatar customized with clothing and accessories and appears in a parkland area), the first avatar being adjustable via the user interface based on input received from the client device (See Edwards, at least para. [0162], local user encounters avatar and initiates a query of the avatar; para. [0170], local user buys item from the owner of the other avatar; owner of the other avatar is asked if they wish to sell the item; if they consent, the local user’s avatar is reconfigured to incorporate the purchased item and the seller’s avatar is similarly reconfigured to remove it);
receiving input from the client device of the second user to simultaneously view the first avatar of the first user together with a second avatar of the second user (See Edwards, at least para. [0130], user selects to activate the Home Environment on their client device/PS3, the locally stored software generates the graphical representation of the Home environment and connects to a Home environment server that assigns the user to one of a plurality of online Home environments’ para. [0132], PS3 uploads information regarding the appearance of the avatar and provides the Home environment server with positional data for its own avatar and receives positional data for other avatars within that Home environment’ para. [0143], user is connected to a Home environment in which his friends are located; para. [00151], avatar of the local user will be visible along with avatars of other users); and
in response to receiving the input, causing display, in the user interface, the first avatar of the first user wearing the product together with the second avatar of the second user (See Edwards, at least para. [0130], user selects to activate the Home Environment on their client device/PS3, the locally stored software generates the graphical representation of the Home environment and connects to a Home environment server that assigns the user to one of a plurality of online Home environments’ para. [0132], PS3 uploads information regarding the appearance of the avatar and provides the Home environment server with positional data for its own avatar and receives positional data for other avatars within that Home environment’ para. [0143], user is connected to a Home environment in which his friends are located; para. [00151], avatar of the local user will be visible along with avatars of other users), the user interface comprising an option to configure the second avatar to wear the product instead of the first avatar (See Edwards, at least para. [0162], local user encounters avatar and initiates a query of the avatar; para. [0170], local user buys item from the owner of the other avatar; owner of the other avatar is asked if they wish to sell the item; if they consent, the local user’s avatar is reconfigured to incorporate the purchased item and the seller’s avatar is similarly reconfigured to remove it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the virtual try-on system and method of Sareen the ability of causing display of preview data in a user interface of a client device of a second user, the causing display of the preview data including causing display of the first avatar wearing the product in the user interface, the first avatar being adjustable via the user interface based on input received from the client device; receiving input from the client device of the second user to simultaneously view the first avatar of the first user together with a second avatar of the second user; and in response to receiving the input, causing display, in the user interface, the first avatar of the first user wearing the product together with the second avatar of the second user, the user interface comprising an option to configure the second avatar to wear the product instead of the first avatar as disclosed by Edwards since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide an “equivalent of the word-of-mouth means by which knowledge of available products can spread within a buying public.”  (See Edwards, at least para. [0006]).  
Claims 8 and 15 are rejected for similar reasons.
Claims 2 and 16:  The combination of Sareen and Edwards discloses all the limitations of claims 1 and 15 discussed above,
Sareen further discloses wherein the product size is further determined based on one or more images, wherein the one or more images illustrate a product, and wherein the one or more attributes are associated with the product (See Sareen, at least FIG. 7 and associated text, digital pattern is an image of a garment; para. . 
Claim 16 is rejected for similar reasons.
Claims 3, 10, and 17:  The combination of Sareen and Edwards discloses all the limitations of claims 1, 8, and 15 discussed above.
Sareen further discloses wherein the avatar data pertaining to the first avatar includes one or more avatar dimensions (See Sareen, at least para. [0176], consumer’s body measurements are obtained from avatar processing system); and wherein the mapping of the first avatar to the product size includes mapping the one or more avatar dimensions to the product size (See Sareen, at least para. [0185], the 3D virtual garment is draped onto the consumer avatar by using the fit model drape (which was obtained by draping the garment onto a fit model avatar) and loading it onto the consumer’s avatar; the drape is then adjusted to account for the difference between the fit model avatar and the consumer’s avatar).
Claims 10 and 17 are rejected for similar reasons.
Claims 4, 11, and 18:
Sareen further discloses wherein the avatar data pertaining to the first avatar includes an avatar size (See Sareen, at least para. [0176], measurements of a 3D virtual garment are obtained), and wherein the mapping of the first avatar to the product size includes mapping the avatar size to the product size (See Sareen, at least para. [0185], the 3D virtual garment is draped onto the consumer avatar by using the fit model drape (which was obtained by draping the garment onto a fit model avatar) and loading it onto the consumer’s avatar; the drape is then adjusted to account for the difference between the fit model avatar and the consumer’s avatar).
Claims 11 and 18 are rejected for similar reasons.
Claims 5, 12, and 19:  The combination of Sareen and Edwards discloses all the limitations of claims 4, 11, and 18 discussed above.
Sareen does not expressly disclose wherein the causing display of the first avatar includes causing display of the first avatar in the avatar size wearing the product in the user interface.
However, Edwards discloses wherein the causing display of the first avatar includes causing display of the first avatar in the avatar size wearing the product in the user interface (See Edwards, at least FIG. 11 and associated text; para. [0161], user of a remote client has an avatar customized with clothing and accessories and appears in a parkland area)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the virtual try-on system and method of Sareen the ability wherein the causing display of the first avatar includes causing display of the first avatar in the avatar size wearing the product in the user interface as disclosed by Edwards since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide an “equivalent of the word-of-mouth means by which knowledge of available products can spread within a buying public.”  (See Edwards, at least para. [0006]).  
Claims 12 and 19 are rejected for similar reasons.
Claims 6, 13, and 20:  The combination of Sareen and Edwards discloses all the limitations of claims 1, 8, and 15 discussed above.
Sareen further discloses wherein one or more images depict the first user (See Sareen, at least para. [0136], stereophotogrammetry body scanning software acquires video of consumer; para. [0137], image of consumer is acquired from the video stream), the method further comprising: generating the first avatar based on one or more distances between a plurality of points included in the one or more images depicting the first user (See Sareen, at least para. [0124], stereophotogrammetry involves estimating the three-dimensional coordinates of points on an object by measurements made in two or more photographic images taken from different positions; common points are identified on each image and a ray is constructed from the camera location to the point on the object; the intersection of these rays determines the three-dimensional location of the point; .
Claims 13 and 20 are rejected for similar reasons.
Claims 7 and 14:  The combination of Sareen and Edwards discloses all the limitations of claims 1 and 8 discussed above.
Sareen does not expressly disclose wherein the causing display of the preview data includes causing display of an option to specify a perspective of a view associated with the first avatar.
However, Edwards discloses wherein the causing display of the preview data includes causing display of an option to specify a perspective of a view associated with the first avatar (See Edwards, at least para. [0087], a booth is displayed that allows a user’s avatar to enter the booth and temporarily change into the lead character of the game or zoom into a first person perspective).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the virtual try-on system and method of Sareen the ability wherein the causing display of the preview data includes causing display of an option to specify a perspective of a view associated with the first avatar as disclosed by Edwards since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been 
Claim 14 is rejected for similar reasons.
Claim 9:  The combination of Sareen and Edwards discloses all the limitations of claim 1 discussed above.
Sareen does not expressly disclose wherein a first product record of the product is associated with a stored first indication that the first product record is avatar-enabled, and wherein a second product record is associated with a stored second indication that a second product is not avatar-enabled.
However, Edwards discloses wherein a first product record of the product is associated with a stored first indication that the first product record is avatar-enabled, and wherein a second product record is associated with a stored second indication that a second product is not avatar-enabled (See Edwards, at least para. [0172], avatar may be wearing a particular style and pattern of skirt that local user would like to wear themselves, i.e., it is avatar-enabled; if the skirt is part of a promotion and only available to certain authorized avatars, it is possible that it would only be available for purchase as a real-world item, i.e., not avatar enabled; alternatively, local user may be able to buy the skirt for their avatar and for themselves in the real-world; skirt is listed twice under different categories, i.e., as the virtual item and the real-world item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the virtual try-on system and wherein a first product record of the product is associated with a stored first indication that the first product record is avatar-enabled, and wherein a second product record is associated with a stored second indication that a second product is not avatar-enabled as disclosed by Edwards since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide an “equivalent of the word-of-mouth means by which knowledge of available products can spread within a buying public.”  (See Edwards, at least para. [0006]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2009/0248544 A1 to Ganz is directed to a system that allows a user to purchase an item on a website and receive both a virtual version and a real-world version of that item.  

US 20050137015 A1 to Rogers et al. is directed to an on-line interactive game having a customizable avatar that allows users to obtain virtual resources with the avatars and to trade the obtained virtual resources with the other game participants.

US 2010/0030578 A1 to Siddique et al. is directed to online methods of collaboration in community environments related to an online apparel modeling system that allows users to have three-dimensional models of their physical profile created in which users may purchase various goods and/or services and collaborate with other users in the online environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Anne M Georgalas/
Primary Examiner, Art Unit 3625